Per Curiam.
Upon consideration of the motion for a rehearing, and in view of the rule announced in Chicago, St. P., M. & O. R. Co. v. McManigal, 73 Neb. 585, we are of opinion that no judgment should have been rendered on the verdict in this case.
It is therefore considered that the judgment against-the plaintiff and in favor of defendant Murdock & Son, and the judgment in favor of the plaintiff and against the Nebraska Moline Plow Company, should be reversed and the cause remanded to the district court for a new trial, with leave to the plaintiff to proceed against both of the defendants.
The motion for a rehearing is
Overruled.